Citation Nr: 0706686	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  02-02 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.  

2.  Entitlement to a disability rating in excess of 20 
percent for residuals of a simple fracture of the right, 
second metatarsal, and arthritis of the matatarso-phalangeal 
joint of the first metatarsal head.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
October 1946.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In April 2003, the veteran testified before a Decision Review 
Officer at the RO.  A transcript of that hearing is of 
record.  

In August 2003, the Board remanded these matters to the RO 
via the Appeals Management Center (AMC) in Washington DC to 
afford the veteran medical examinations, obtain additional 
medical records, and address due process concerns.  Those 
actions completed, the matter has been returned to the Board 
for appellate consideration.  

In February 2007, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).  


FINDINGS OF FACT

1.  The veteran's current right shoulder disorder, to include 
arthritis, did not have its onset during active service or 
within one year of discharge from active service, and is not 
otherwise etiologically related to the veteran's active 
service.  

2.  The veteran's residuals of a simple fracture of the 
right, second metatarsal, and arthritis of the matatarso-
phalangeal joint of the first metatarsal head results in no 
more than a moderately severe malunion of the first 
metatarsal bone of his right foot.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
right shoulder disorder have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  The criteria for entitlement to a disability rating in 
excess of 20 percent for residuals of a simple fracture of 
the right, second metatarsal, and arthritis of the matatarso-
phalangeal joint of the first metatarsal head, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010, 
5283 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.  In cases, such as the 
instant case, where adjudication occurred before enactment of 
the VCAA in November 2000, the RO did not err in not 
providing pre-initial adjudication notice.  Id., VAOPGCPREC 
7-2004.  However, the veteran does have a right to content-
complying notice and subsequent VA process.  Pelegrini, 18 
Vet. App at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In the instant case, the veteran was not provided with notice 
as to assignment of effective dates and as to assignment of a 
disability rating with regard to the claim for service 
connection.  However, no prejudice can result to the veteran 
because the Board is denying his claim, thus rendering moot 
any questions as to these downstream elements.  

VA satisfied the remaining duty to notify by means of a 
letter from the RO to the veteran dated in March 2004.  This 
letter informed the veteran of the type of evidence to submit 
to substantiate his claim for service connection and an 
increased rating and of his and VA's respective duties.  He 
was sufficiently apprised of the assignment of disability 
ratings with regard to his claim for an increased rating, as 
he was told that to establish entitlement to an increased 
rating the evidence must show that his service-connected 
disability had gotten worse.  He was asked to submit 
information and/or evidence, which would include that in his 
possession, to the RO.  The content of the March 2004 letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Although the timing of the VCAA notice letter did not comply 
with the requirement that notice must precede adjudication, 
the action of the RO, described above, cured the procedural 
defect because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claims as he 
had the opportunity to submit additional argument and 
evidence.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Indeed, since the March 2004 notice letter, additional 
evidence has been obtained, i.e., VA treatment records and 
reports of VA examinations.  Additional argument has been 
provided by his representative in a December 2006 statement.  
Additional process was afforded the veteran by the ROs' 
issuance of the December 2004 supplemental statement of the 
case.  For these reasons, the veteran has not been prejudiced 
by the timing of the VCAA notice.

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  All records for which the veteran 
sought VA assistance in obtaining, have been obtained.  
Appropriate VA examinations were afforded the veteran in 
March 2000, August 2004, and November 2004.  

The Board thus finds that VA has satisfied its duty to notify 
(each of the four content requirements) and the duty to 
assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.


Service connection

The veteran contends that he currently suffers from a 
disorder of the right shoulder resulting from firing a rifle 
and launching grenades from his rifle during service.  He 
asserts that these actions bruised his shoulder and that his 
shoulder stayed bruised most of the time.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  
In order to prevail on the issue of service connection on the 
merits, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Arthritis may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307(a), 3.309(a).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Service medical records are absent for any mention of 
complaint of or treatment for a shoulder injury.  February 
1945 clinic notes report the veteran's complaint of lumbar 
and thoracic pain and a radiographic report from that same 
month indicates old osteochondritis of T11, T12, L1, and L2.  
A September 1946 discharge physical examination report 
indicated that the veteran had no musculoskeletal defects and 
did not indicate any shoulder injuries or diseases.  

Post service, the first evidence of a shoulder disorder is 
found in May and June 1993 clinic notes from the 
Neurosurgical Group of Chattanooga, reporting a painful, 
tight, and numb right shoulder.  An October 1993 report 
signed by Peter E. Boehm, M.D, contains a history of cervical 
spine surgery and of right shoulder and neck problems.  This 
report also indicates an impression that right neck and 
shoulder pain was probably the result of cervical 
degenerative disc and joint disease.  October 1993 physical 
therapy records, from Bradley Memorial Hospital, record the 
veteran's reported history of cervical spine surgery in 1981 
after which he remained pain free until 1993 when he began 
having pain in his neck and right shoulder.  The physical 
therapist attributed his shoulder pain to spasms in his right 
upper trapezius muscle.  

In a statement received in March 2000, a person claiming to 
have served with the veteran, states that the veteran's right 
shoulder was black and blue at one point during service after 
firing a grenade from his rifle.  

January 1999 VA clinic notes contain the veteran's report of 
aching of the bilateral shoulders when lying down at night, 
of one year duration.  This report assessed the veteran with 
osteoarthritis.  He was assessed with tendonitis of the right 
shoulder in a June 1999 VA clinic note.  December 1999 VA 
clinic notes record the veteran's complaint of right shoulder 
pain that he asserted started after launching grenades during 
the war.  He was assessed with scapulothoracic arthritis.  

A September 2004 VA examiner assessed the veteran with 
degenerative joint disease of both shoulders, more severe on 
the right.  The examiner indicated that he had reviewed the 
claims file and he recorded an extensive history gleaned from 
the claims file and from an interview with the veteran.  
Additionally, he included in his opinion a recitation of the 
veteran's report of injury to the  right shoulder from firing 
a rifle, to include firing grenades from his rifle.  The 
examiner reasoned that, even by the veteran's account, he had 
not sought treatment until the 1970s, some twenty-four years 
after separation from active service, and any injury severe 
enough to cause residuals would have necessitated earlier 
medical treatment.  Furthermore, the examiner stated that the 
veteran's occupation as a maintenance worker could have also 
caused shoulder pain, and that arthritis can result without 
any injury.  This examiner's medical opinion was that the 
veteran's current right shoulder condition was not related to 
his claimed in-service injury.  

The only evidence linking the veteran's current shoulder 
disorder to his active service is the veteran's own 
assertion.  As a layperson he is not competent to offer 
medical evidence of the etiology of his current shoulder 
disorder.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The Board finds no evidence of a shoulder injury during 
service or disease as a result of service.  Although the 
veteran has asserted that he suffered from arthritis during 
service, service medical records indicate only joint disease 
diagnoses of his lumbar and thoracic vertebrae, not his 
shoulder, or for that matter, his cervical vertebrae.  
Additionally, while the veteran reports that he has suffered 
from right shoulder pain since service, the record is absent 
for any objective evidence of complaint of or treatment for 
shoulder problems until 1993, over four decades after 
separation from service.  In rendering a determination on the 
merits of a claim, the lack of evidence of treatment may bear 
on the credibility of the evidence of continuity.  Savage v. 
Gober, 10 Vet. App. 488, 496 (1997).  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Because there is no evidence of arthritis of the veteran's 
right shoulder within one year after discharge from service, 
the provisions of 38 C.F.R. § 3.307 and 3.309(a) are 
inapplicable.  

Thus, the Board finds no medical opinion or showing of 
chronicity to link the veteran's current shoulder disorder to 
his service.  In contrast, the September 2004 VA examiner's 
opinion indicates that there is no such nexus.  This opinion 
was well reasoned and based on review of the claims file and 
examination of the veteran.  For these reasons the Board 
affords the September 2004 opinion high probative value and 
finds that the veteran's current shoulder disorder is 
unrelated to his active service.  Therefore, his claim must 
be denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2006).  


Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2006).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).

Service connection was established for residuals of a 
fracture, simple, complete second right metatarsal, in a 
December 1947 rating determination.  A noncompensable rating 
was assigned and that rating remained in effect until the 
veteran filed his current claim.  By rating decision dated in 
December 2004, the RO increased the rating to 20 percent 
under Diagnostic Code 5010-5283, effective in January 2000, 
the date of claim.  The RO has recharacterized his disability 
as reflected on the title page.

Under 38 C.F.R. § 4.71a Diagnostic Code 5283, a 10, 20, or 30 
percent rating is assigned for moderate, moderately severe, 
or severe malunion of or nonunion of the tarsal or metatarsal 
bones, respectively.  With actual loss of use of the foot, a 
40 percent rating is assigned.  Id.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 
4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

In March 2000, the veteran underwent VA examination of his 
feet.  The examination report recorded the veteran's reports 
of pain and weakness when standing, with additional pain and 
weakness caused by walking.  His description of flare-ups was 
that these occurred when walking but subsided upon rest.  
Slight discomfort was observed when the veteran walked on his 
toes.  The examiner stated that the veteran's right foot 
showed no swelling, redness, heat, or tenderness to 
palpation, and that the veteran had no hammertoes, clawfoot, 
or high arch.  X-rays of the veteran's right foot showed an 
old healed fracture of the fifth metatarsal and early 
degenerative changes of the metatorso-phalangeal joint of the 
great toe.  X-rays showed that both the veteran's left and 
right great toes had mild hallux valgus deformity.  

In April 2002, the veteran again underwent a VA examination 
of his feet.  The veteran again reported pain of his right 
foot on standing and walking.  In addition to his service-
connected injury, the veteran reported that he had fractured 
his fifth metatarsal twelve years prior to this examination.  
Some tenderness of the right foot was elicited upon eversion 
and inversion.  Dorsiflexion of the great toe was weaker on 
the right.  He had no functional limitation due to the 
anatomical condition of his right foot.  Tenderness was 
present upon palpation of the metatarsal area.  The veteran 
had hallux valgus of the right foot but did not have flat 
feet.  A diagnosis of his service-connected disability was 
rendered as degenerative changes involving the metatarso-
phalangeal joint, which is primarily flattening of the distal 
head of the first metatarsal with small osteophyte.  

Also of record are treatment notes and a letter from John 
Gernet, D.P.M.  In the August 2003 letter, Dr. Gernet stated 
that the veteran's first metatarsal phalangeal joint was 
severely ankylosed with a large bunion deformity on the 
medial and lateral aspects of the metatarsal head.  
Apparently surgery was performed on one of the veteran's 
first metatarsal joints, as December 2003 notes from this 
podiatrist report satisfactory alignment of an implant.  

In September 2004, the veteran again underwent a VA 
examination of his feet.  Pain was elicited on motion of the 
veteran's right first metatarso-phalangeal joint and the 
veteran experienced pain in his right forefoot at the second 
and fifth metataso-phalangeal joints.  X-rays showed a 
deformity of the right first metatarsal head, that the 
examiner opined was possibly due to a failed osteotomy of the 
metatarsal head.  A hemi-implant of the proximal phlanx of 
the right hallux was seen.  An assessment was provided of 
residuals of a right second metatarsal fracture with 
deformity of the right second metatarsal head and deformity 
of the first metatarsal head on the right, possibly due to 
previous surgical procedures with hemijoint implant.  

A November 2004 addendum to the September 2004 examination 
report is also of record.  The VA examiner opined that 
residuals of the service-connected fracture of the second 
metatarsal and degenerative joint changes of the first 
metatarso-phalangeal joint included deformity of the right 
second metatarsal head with possible shortening of the shaft, 
causing pain.  He also included as residuals a deformity of 
the first metatarsal head of the right foot secondary to the 
previous surgical procedures involving the hemijoint implant.  
Additionally, this examiner opined that secondary to abnormal 
biomechanics of the service-connected conditions above, there 
was an old healed right fifth metatarsal fracture with 
deformity of the neck of the right fifth metatarsal, which 
causes pain.  He further opined that the veteran's right foot 
condition was moderately severe due to the limitations placed 
on his ability to walk.  This examiner stated that there 
appeared to be a malunion between the hemijoint implant and 
the rest of the first metatarsal.  

VA clinic notes contain no additional information that 
addresses applicable rating criteria.

The Board finds that the veteran's disability on appeal does 
not meet the criteria for a rating higher than the 20 percent 
already assigned.  Evidence favorable to the veteran's claim 
includes the November 2004 addendum of the VA examiner.  In 
that examiner's opinion, the veteran's disability, involving 
the first, second, and fifth metatarsals, was moderately 
severe and the examiner stated that there was a malunion of 
the first metatarsal.  As to the August 2003 opinion of Dr. 
Gernet that the veteran had a severely ankylosed first 
metatarsal-phalangeal joint of his right foot, the Board does 
not find this to be evidence of severe non-union or malunion 
of the metatarsal joint.  Furthermore, the March 2003 
examination reported no ankylosis and the April 2004 VA 
examination described motion of this joint (40 degrees of 
dorsiflexion and 10 degrees of plantar flexion), thus 
indicating that there was no ankylosis.  Regardless, the 
overall picture presented by the evidence of record is that 
the veteran's disability of the right foot is characterized 
by no more than moderately severe non-union of the metatarsal 
bones.  

While other diagnostic codes have been reviewed with respect 
to this claim, the Board finds that the veteran's disability 
of the right foot does not warrant a higher rating under any 
other codes for rating disabilities of the feet.  There is 
affirmative medical evidence that he does not have a clawfoot 
or acquired flat foot, so ratings under Diagnostic Codes 5276 
and 5278 are not for application.  Nor is a higher rating 
available under Diagnostic Code 5284 because, for the same 
reasons as stated above, his disability does not rise to the 
level of a severe foot injury.  Finally, while evidence shows 
arthritis of the veteran's right foot, ratings higher than 20 
percent are not available under Diagnostic Code 5010, for 
traumatic arthritis.

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59, but these provisions do not provide for a 
higher or a separate rating in this case.  No diagnostic code 
provides for ratings for limitation of motion of the toes so 
a higher rating based on painful motion is not available.  
The veteran's painful right metatarsal joints and arthritis 
are already compensated for by his present rating.  In this 
regard, the veteran's disability of the right foot has a 
single manifestation, pain, including pain on motion.  Thus, 
assignment of a separate rating for pain would amount to 
prohibited pyramiding because such assignment would 
compensate him more than once for the same manifestation of 
his disability.  See 38 C.F.R. § 4.14.  Similarly, assignment 
of separate ratings under any other diagnostic code for 
disabilities of the feet would constitute pyramiding.  Id.

Because the criteria for a rating higher than the 20 percent 
already assigned have not been met, the veteran's claim for 
an increased rating must be denied.  


ORDER

Entitlement to service connection for a right shoulder 
disorder is denied.  

Entitlement to a disability rating in excess of 20 percent 
for residuals of a simple fracture of the right, second 
metatarsal, and arthritis of the matatarso-phalangeal joint 
of the first metatarsal head, is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


